J-S39002-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: A.R.F.H-H., A          :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: D.H., FATHER                    :       No. 513 EDA 2019

                Appeal from the Order Entered January 23, 2019
              In the Court of Common Pleas of Philadelphia County
                Family Court at No(s): CP-51-AP-0001097-2017


    IN THE INTEREST OF: A.H., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: D.H., FATHER                    :       No. 514 EDA 2019

                Appeal from the Order Entered January 23, 2019
              In the Court of Common Pleas of Philadelphia County
                Family Court at No(s): CP-51-DP-0002642-2016


BEFORE:      GANTMAN, P.J.E., STABILE, J., and STEVENS*, P.J.E.

MEMORANDUM BY GANTMAN, P.J.E.:                      FILED SEPTEMBER 09, 2019

       Appellant, D.H. (“Father”), purports to appeal from the orders entered

in the Philadelphia County Court of Common Pleas, reinstating the trial court’s

prior decree terminating Father’s parental rights to his minor child, A.R.F.H-

H.1 (“Child”), and changing the goal to adoption. We affirm.

       In its opinion, the trial court sets forth most of the relevant facts and

procedural history of this case. Therefore, we have no need to restate them.

We add Father and R.B.H. (“Mother”) are the natural parents of Child. On

____________________________________________


1The record lists Child’s initials alternatively as both A.R.F.H-H and A.H.; both
sets of initials refer to the same Child.
____________________________________
* Former Justice specially assigned to the Superior Court.
J-S39002-19


December 7, 2016, the court adjudicated Child dependent. The Philadelphia

Department of Human Services (“DHS”) filed on November 8, 2017, petitions

to terminate parents’ parental rights to Child and to change Child’s

permanency goal to adoption. Following a hearing on December 15, 2017,

the court terminated Father’s parental rights to Child and changed Child’s

permanency goal to adoption.2

       On    January     10,   2018,     Father   timely   appealed   and   filed   a

contemporaneous concise statement of errors complained of on appeal per

Pa.R.A.P. 1925(a)(2)(i). In his notice of appeal, Father purported to appeal

from the termination of his parental rights and the goal change to adoption.

In his concise statement and on appeal, however, Father raised issues

challenging only the termination of his parental rights to Child.

       On October 1, 2018, this Court vacated the December 15, 2017 decree

terminating Father’s parental rights and remanded for the trial court to appoint

legal counsel for Child to determine and develop the record on Child’s

preferred outcome. See Interest of A.R.F.H-H., 200 A.3d 524 (Pa.Super.

2018) (unpublished memorandum).

       Upon remand, the trial court appointed legal counsel for Child on

December 3, 2018. On January 23, 2019, the court conducted a hearing,


____________________________________________


2 Following a separate hearing, the trial court terminated Mother’s parental
rights to Child on February 14, 2018. This Court affirmed on July 24, 2018.
See In Interest of A.H., 194 A.3d 706 (Pa.Super. 2018) (unpublished
memorandum). Mother is not a party to the current appeal.

                                           -2-
J-S39002-19


where Child’s legal counsel assured the court that no conflict existed between

Child’s best interests and legal interests. Counsel explained Child is bonded

with her maternal grandfather, Child’s pre-adoptive parent, and wants her

maternal grandfather to adopt her. By order of January 23, 2019, the court

reinstated the December 15, 2017 decree terminating Father’s parental rights.

Father filed on February 18, 2019, a timely notice of appeal and

contemporaneous Rule 1925 statement at both the termination and the goal

change docket numbers. This Court consolidated Father’s appeals sua sponte

on March 8, 2019.

     Father raises the following issues for our review:

        WHETHER THE TRIAL COURT ERRED BY TERMINATING THE
        PARENTAL RIGHTS OF [FATHER] UNDER 23 PA.C.S.A. §
        2511(A)(1)?

        WHETHER THE TRIAL COURT ERRED BY TERMINATING THE
        PARENTAL RIGHTS OF [FATHER] UNDER 23 PA.C.S.A. §
        2511(A)(2)?

        WHETHER THE TRIAL COURT ERRED BY TERMINATING THE
        PARENTAL RIGHTS OF [FATHER] UNDER 23 PA.C.S.A. §
        2511(A)(5)?

        WHETHER THE TRIAL COURT ERRED BY TERMINATING THE
        PARENTAL RIGHTS OF [FATHER] UNDER 23 PA.C.S.A. §
        2511(A)(8)?

        WHETHER THE TRIAL COURT ERRED BY TERMINATING THE
        PARENTAL RIGHTS OF [FATHER] UNDER 23 PA.C.S.A. §
        2511(B)?

        WHETHER THE TRIAL COURT ERRED BY DETERMINING IT
        TO BE IN…CHILD’S BEST INTEREST TO CHANGE THE GOAL
        FROM REUNIFICATION TO ADOPTION?


                                    -3-
J-S39002-19


(Father’s Brief at 5-6).

      As a preliminary matter, “where a case is remanded to resolve a limited

issue, only matters related to the issue on remand may be appealed.”

Commonwealth v. Lawson, 789 A.2d 252, 253 (Pa.Super. 2001). Any issue

unrelated to the matter on remand, which was not previously raised in the

trial court, is waived.    Commonwealth v. Jackson, 765 A.2d 389, 395

(Pa.Super. 2000), appeal denied, 568 Pa. 628, 793 A.2d 905 (2002). See

also Pa.R.A.P. 302(a) (explaining general rule that issues not raised before

trial court are waived and cannot be raised for first time on appeal).

Additionally, issues not raised in a Rule 1925 concise statement of errors will

be deemed waived. Lineberger v. Wyeth, 894 A.2d 141 (Pa.Super. 2006).

See also In re L.M., 923 A.2d 505 (Pa.Super. 2007) (applying Rule 1925

waiver standards in family law context).

      Instantly, Father purports to challenge in his sixth issue the December

15, 2017 change of Child’s permanency goal to adoption.          When Father

originally appealed from the December 15th decree, however, Father raised in

his concise statement and on appeal issues pertaining only to the termination

of his parental rights to Child. Thus, Father waived any challenge to the goal

change determination. See Lineberger, supra; Pa.R.A.P. 302(a). Further,

in its October 1, 2018 disposition, this Court vacated the December 15 th

decree only insofar as it terminated Father’s parental rights; this Court left

undisturbed the goal change determination.      Further, this Court remanded


                                     -4-
J-S39002-19


strictly for the purpose of assessing and developing the record on Child’s

preferred outcome, as it pertained to the termination of Father’s parental

rights.   Therefore, Father can challenge in the current appeal only the

termination of his parental rights to Child. See Lawson, supra. Accordingly,

we give Father’s sixth issue no further attention.

      Regarding Father’s remaining issues one through five, appellate review

in termination of parental rights cases implicates the following principles:

          In cases involving termination of parental rights: “our
          standard of review is limited to determining whether the
          order of the trial court is supported by competent evidence,
          and whether the trial court gave adequate consideration to
          the effect of such a decree on the welfare of the child.”

In re Z.P., 994 A.2d 1108, 1115 (Pa.Super. 2010) (quoting In re I.J., 972
A.2d 5, 8 (Pa.Super. 2009)).

             Absent an abuse of discretion, an error of law, or
             insufficient evidentiary support for the trial court’s
             decision, the decree must stand. … We must employ
             a broad, comprehensive review of the record in order
             to determine whether the trial court’s decision is
             supported by competent evidence.

          In re B.L.W., 843 A.2d 380, 383 (Pa.Super. 2004) (en
          banc), appeal denied, 581 Pa. 668, 863 A.2d 1141 (2004)
          (internal citations omitted).

             Furthermore, we note that the trial court, as the finder
             of fact, is the sole determiner of the credibility of
             witnesses and all conflicts in testimony are to be
             resolved by the finder of fact. The burden of proof is
             on the party seeking termination to establish by clear
             and convincing evidence the existence of grounds for
             doing so.

          In re Adoption of A.C.H., 803 A.2d 224, 228 (Pa.Super.

                                      -5-
J-S39002-19


           2002) (internal citations and quotation marks omitted). The
           standard of clear and convincing evidence means testimony
           that is so clear, direct, weighty, and convincing as to enable
           the trier of fact to come to a clear conviction, without
           hesitation, of the truth of the precise facts in issue. In re
           J.D.W.M., 810 A.2d 688, 690 (Pa.Super. 2002). We may
           uphold a termination decision if any proper basis exists for
           the result reached. In re C.S., 761 A.2d 1197, 1201
           (Pa.Super. 2000) (en banc). If the court’s findings are
           supported by competent evidence, we must affirm the
           court’s decision, even if the record could support an opposite
           result. In re R.L.T.M., 860 A.2d 190, 191-92 (Pa.Super.
           2004).

In re Z.P., supra at 1115-16 (quoting In re Adoption of K.J., 936 A.2d
1128, 1131-32 (Pa.Super. 2007), appeal denied, 597 Pa. 718, 951 A.2d 1165

(2008)).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Joseph

Fernandes, we conclude Father’s remaining issues merit no relief. The trial

court opinion comprehensively discusses and properly disposes of Father’s

issues one through five. (See Trial Court Opinion, filed May 10, 2019, at 5-

16) (finding: (1-5) Father was aware of his Single Case Plan (“SCP”)

objectives six months before DHS filed petition to terminate his parental rights

to Child; Father showed settled purpose to relinquish his parental claim to

Child by failing to accomplish any of his SCP objectives; for example, Father

failed to complete treatment for drug and alcohol, perform drug screens,

obtain appropriate housing, attend weekly visits with Child, complete

parenting and domestic violence programming, comply with stay-away order



                                       -6-
J-S39002-19


and protection from abuse (“PFA”) order as to maternal grandfather, and sign

consent and release forms for Child; Child has been in system since November

28, 2016, thirteen months prior to termination hearing in December 2017 and

twenty-six months prior to termination hearing in January 2019; Father has

been unable to place himself in position to parent Child for life of case, and

conditions which led to removal of Child continue to exist after twenty-six

months; Child would not suffer irreparable harm if Father’s parental rights

were terminated; Child has strong bond with maternal grandfather, to whom

she looks to meet her daily needs and as her caregiver; Child has stability in

maternal grandfather’s home; termination of Father’s parental rights is in best

interest of Child’s physical, intellectual, moral, and spiritual well-being). The

record supports the trial court’s rationale.        See In re Z.P., supra.

Accordingly, we affirm based on the trial court opinion.

      Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/9/19




                                      -7-
                                                                                                                Circulated 08/19/2019 11:41 AM




IN THE COURT OF COMMON PLEAS
FOR THE COUNTY OF PHILADELPHIA                                                                                             f   : 1 � ' • .
                                                                                                                          i·�. J l�.1· �'
                                                                                                                                             1,-
                                                                                                                                             'J
FAMILY COURT DIVISION                                                                   ....   ,......_   .•'


                                                                                       ,·            . · ..      '   ..
In the Interest of A.R.F.-H., a Minor                          CP-51-DP-0002642-2016
        a/k/a A.H., a Minor                                    CP-51-AP-0001097-2017

                                                               FID:     51-FN-002518-2016

APPEAL OF: D.H., Father                                        513 EDA 2019
                                                               514 EDA 2019


OPINION1

Fernandes, J.:
Appellant D.H. ("Father") appeals from the order entered on January 23, 2019, reinstating the
termination decree of December 15, 2017, to involuntarily terminate Father's parental rights to
A.R.F.-H. ("Child") pursuant to the Adoption Act, 23 Pa.C.S.A. §251 l(a)(l), (2), (5), and (b).
Andre Martino, Esquire, counsel for Father, ("Father's Counsel") filed a timely Notice of Appeal
with a Statement of Matters Complained of on Appeal pursuant to Rule 1925(b).

Factual and Procedural Background:
OHS originally became involved with this family on November 16, 2016, when DHS received a
General Protective Services ("GPS") report that alleged Child, Mother, and Father were squatting
in a vacant home; the home had a strong odor of marijuana; Father sold drugs in Child's presence;
Father left Child in the care of Maternal Grandfather ("MGF") and never returned; while Child
was in MGF's care, Father called and stated that he was in Miami; Father called again on another
occasion and stated that he was in New York; police were called because Mother and Father
returned and tried to remove Child from MGF's care; Father threatened to blow up MGF's home,
blow up MGF's vehicle, and assault MGF in front of the police; there is a history of domestic
violence between Mother and Father. This report was determined to be valid.

On November 17, 2016, DHS attempted to visit MGF's home; but there was no answer. OHS left

IThe trial court requested the Notes of Testimony for January 23, 2019, on February i9, 2019. The trial court received
the Notes of Testimony on March 25, 2019.
2   Mother is not involved with this appeal.
                                                    Page 1 of 19
a notification letter. On November 18, 2016, MGF contacted DHS and stated that Child had been
in his care since August 2016. He also indicated that he planned to obtain a Protection from Abuse
("PFA") Order against Mother and Father because they came into the home on November 12,
2016, and tried to remove Child from the home. MGF alleged that during the incident, Father
threatened to harm him, there was a physical altercation, and the police were called. On that same
day, OHS attempted to call Father, but the phone was disconnected. DHS has received allegations
that Father had previously had no contact with Child and that he lacks stable, appropriate housing.
On November 28, 2016, DHS met with MGF, who indicated that on November 23, 2016, Mother
and Father had attempted to remove Child from daycare, but she was not in school due to illness.
DHS also determined that MGF's home was appropriate. On that same day, DHS obtained an
Order of Protective Custody ("OPC") and Child remained in MGF's care. On November 29, 2016,
DHS spoke with Father, who admitted using marijuana with Mother. Father indicated that he and
Mother left Child in MGF's care in August 2016 due to their out-of-state employment and asked
MGF to care for Child for a couple of months.


On November 30, 2016, a shelter care hearing was held for Child. The trial court lifted the OPC,
ordered Child's temporary commitment to DHS to stand, referred Father to the Clinical Evaluation
Unit ("CEU") for a forthwith full drug and alcohol screen with a dual diagnosis assessment and
issued and stay-away order against Father as to MGF and his home.3 On December 7, 2016, the
trial court adjudicated Child dependent based on present inability to provide proper parental care
and control. The trial court discharged the temporary commitment to DHS and fully committed
Child. Father was referred to the CEU for a forthwith drug screen, dual diagnosis assessment,
monitoring, and three random drug screens. Father was also referred for domestic violence
counseling, housing assistance, and parenting education at the Achieving Reunification Center
("ARC"). The stay-away order as to Father was ordered to stand and Father was ordered not to
have any contact with Child's daycare. Father was ordered to comply with all recommendations
and attend weekly supervised, line-of-sight visitation with Child at the agency.

On December \objectives were to improve his relationship with Child; attend weekly supervised line-of-sight
visits with Child; correct and/or stabilize health and sign all necessary consent forms; comply with
all court orders, service plans, and recommendations; comply with the stay-away order as to MGF
and Child's daycare; attend the ARC for parenting and housing; contact Menergy for domestic
violence counseling; achieve and maintain recovery for drug and alcohol issues; attend the CEU
for an assessment and follow the treatment recommendations; complete three random drug screens
prior to the next court date; and sign all necessary consent forms for Child.


On March 7, 2017, a permanency review hearing was held for Child. Father was present for this
hearing. It was determined that the CEU completed a progress report that indicated that Father
failed to visit the CEU for the forthwith screen on December 7, 2016, and that Father failed to
attend his scheduled assessment on December 14, 2016. Father also failed to contact the case
manager to reschedule the assessment. Additionally, Father tested positive for marijuana on
January 18, 2017. The trial court determined that Child's placement continued to be necessary and
appropriate. Father was re-referred to the CEU for a forthwith drug screen, a dual diagnosis
assessment, and three random drug screens prior to the next court date. Father was ordered to
continue weekly supervised, line-of-sight visitation with Child.


On June 16, 2017, CUA revised the SCP. Child's goal remained as "return to parent." Father's
parental objectives remained predominantly the same, with the additional objective of providing
CUA with proof of employment. Father was invited to participate in the development of this plan
by written communication on May 15, 2017, but Father failed to attend the SCP meeting.

On August 11, 2017, a permanency review hearing was held for Child. 4 Father was present for this
hearing. The trial court determined that between March 31, 2017, and August 18, 2017, Father
failed to attend five scheduled visits with Child and was late on 10 different occasions to the
scheduled visits. Additionally, on July 28, 2017, Father arrived an hour and forty-five minutes late
for the scheduled two-hour visit with Child. During this visit, an altercation occurred between
Mother, Father, and MGF, which resulted in police being dispatched to the scene. The CUA case
manager reported that Father and Mother attacked MGF at the conclusion of the visit with Child,


4   On May 23, 2017, and August 1, 2017, permanency review hearings were scheduled for Child, but the matters were
granted a continuance due to the unavailability of counsel.

                                                    Page 3 of 19
who was present at the time of the altercation but was not injured. Additionally, the CEU
completed a progress report that indicated that Father presented to the CEU on June 21, 2017, and
scheduled an appointment to complete the assessment on July 11, 201 7. Father failed to call or
attend the scheduled assessment and Father failed to submit any drug screens since the previous
permanency hearing. The trial court determined that Child's placement continued to be appropriate
and necessary. Father was referred to the CEU for a forthwith drug screen, assessment, and three
random drug screens. The trial court ordered that Father's supervised visitation with Child was to
be reinstated, but the visits were to be suspended if Father appeared to be under the influence of
any substances.


On September 15, 2017, a permanency review hearing was held for Child. Father was not present
for this hearing. The trial court referred Father to the CEU for a forthwith drug screen, a dual
diagnosis assessment, monitoring, and three random drug screens, once he availed himself. The
trial court also ordered that the stay-away order as to MGF and Child's daycare was to stand.


Child has been in DHS care since November 28, 2016. Father has failed to consistently comply
with his objectives and comply with court orders throughout the life of the case. DHS filed a
petition to involuntarily terminate Father's parental rights and change Child's permanency goal to
adoption on November 8, 2017.

On December 15, 2017, the trial court held the termination and goal change trial for Child. Father
was present for this trial. The trial court found clear and convincing evidence to change Child's
permanency goal from reunification to adoption and to involuntarily terminate Father's parental
rights pursuant to 23 Pa.C.S.A. §251 l(a)(l), (2), (5), (8) and (b). On January 10, 2018, Father's
Counsel, on behalf of Father, appealed the December 15, 2017, trial court order. On April 5, 2018,
the Honorable Lyris Younge filed the trial court's opinion. On October 1, 2018, the Superior Court
of Pennsylvania filed the Non-Precedential Decision, vacating the trial court's order to terminate
Father's parenting rights. without prejudice and remanded the matter for further proceedings
regarding Child's legal interests. (148 EDA 2018).5




5   The Superior Court of Pennsylvania did not vacate the trial court's order to change Child's permanency .goal from
reunification to adoption. (148 EDA 2018).

                                                     Page 4 of 19
On December 3, 2018, a permanency review hearing was held for Child. The trial court appointed
Susan Rubinovitz, Esquire, as the special child attorney ("Legal Counsel"). Legal Counsel was
ordered to visit Child to ascertain Child's wishes and report back to the trial court.


On January 23, 2019, a permanency review hearing was held for Child. The trial court heard
testimony from Legal Counsel regarding Child's wishes. The trial court reinstated the December
15, 2017, trial court order terminating Father's parental rights pursuant to 23 Pa.C.S.A.
§251 l(a)(l), (2), (5), (8) and (b). On February 18, 2019, Father's Counsel filed this appeal on
behalf of Father.


Discussion:
On appeal 6, Father, by and through his attorney, indicate that the trial court's determinations as to:

       1. Father's conduct under §251 l(a)(l) was not supported by clear and convincing evidence.
       2. Father's conduct under §2511 (a)(2) was not supported by clear and convincing evidence.
       3. Father's conduct under §251 l(a)(5) was not supported by clear and convincing evidence.
       4. Father's conduct under §251 l(a)(8) was not supported by clear and convincing evidence.
       5. Father's conduct under §251 l(b) was not supported by clear and convincing evidence.
       6. Being in the best interest to change the goal from reunification to adoption.

Father's Counsel appealed the change of the goal from reunification to adoption, the Superior
Court of Pennsylvania did not vacate the trial court's order to change Child's permanency goal
from reunification to adoption. Although the Superior Court of Pennsylvania did not reverse the
trial court's decision to change Child's permanency goal, this opinion will still address the change
of Child's permanency goal. For the purpose of this opinion, Father's issues 1 through 6 will be
consolidated to read: Did the trial court err or abuse its discretion when it terminated Father's
parental rights pursuant to 23 Pa.C.S.A. §251 l(a)(l), (2), (5), (8), and (b), and changed the
permanency goal to adoption? Father has appealed the involuntary termination of his parental
rights and the goal change from reunification to adoption.


The grounds for involuntary termination of parental rights are enumerated in the Adoption Act at



6   Father's Counsel filed two Notices of Appeal. However, the Statement of Errors Complained of on Appeal Pursuant
.to Pa.R.A.P. Rule 1925(b) included with each Notice of Appeal list the same errors.

                                                    Page 5 of 19
 23 Pa.C.S.A. §251 l(a), which provides the following grounds for §251 l(a)(l):.

         (a) General rule - The rights of a parent, in regard to a child, may be terminated after a
         petition is filed on any of the following grounds:

         (1) The parent, by conduct continuing for a period of at least six months immediately
         preceding the filing of the petition, has either evidenced a settled purpose of relinquishing
         parental claim to a child or has refused or failed to perform parental duties.

 In proceedings to involuntarily terminate parental rights the burden of proof is on the party seeking
 termination, which must establish the existence of grounds for termination by clear and convincing
 evidence. In re Adoption o[Atencio, 650 A.2d 1064 (Pa. 1994). To satisfy Section (a)(l), the
 moving party must produce clear and convincing evidence of conduct sustained for at least six
 months prior to the filing of the termination petition, which reveals a settled intent to relinquish
 parental claim to a child or a refusal or failure to perform parental duties. However, the six-month
 time period should not be applied mechanically; instead, the court must consider the whole history
 of the case. In re B.N.lv1. 856 A.2d 847, 855 (Pa. Super. 2004). A child needs love, protection,
 guidance, and support. Both physical and emotional needs cannot be met by a merely passive
 interest in the development of the child. The parental obligation is a positive duty, which requires
 affirmative performance. It requires continuing interest in the child and a genuine effort to maintain
 communication and association with the child. At the same time, the trial court shall not consider
 any efforts by the parent to remedy the conditions which brought the child into care which are first
 initiated subsequent to the giving notice of the filing of the termination petition. ld. The standard
 of clear and convincing evidence is defined as testimony that is so clear, direct, weighty, and
 convincing as to enable the trier of fact to come to a clear conviction without hesitance of the truth
 of precise facts in issue.

 The petition for involuntary termination was filed for Child on November 8, 2017. Father's SCP
· objectives were drug and alcohol, parenting, housing, domestic violence, and visitation with Child.
 Additionally, Father was to sign appropriate consents, comply with the stay-away order regarding
 MGF, and maintain contact with CUA. (N.T. 12/15/17, pg. 14). For the six months prior to the
 filing of the petition, Father was aware of his objectives. (N.T. 12/15/17, pg. 13). Father failed to
 complete treatment for drug arid alcohol. For the life of the case, Father has failed to engage in


                                              Page 6 of 19
treatment at any point. Father's drug of choice was marijuana. (N.T. 12/15/17, pgs. 22, 31). Father
last visited the CEU on June 21, 2017, to schedule his assessment for July 11, 2017. On that day,
Father was a no-show for his scheduled assessment and did not call to cancel or reschedule the
assessment. Father has not had any contact with the CEU since June 21, 2017. Father admitted that
he never attended an assessment at the CEU. Additionally, Father has not completed a drug screen
with the CEU since January 18, 2017. (N.T. 12/15/17, pg. 41).DHS Exhibit 3). CUA indicated that
Father did not completed his parenting objective at the ARC, but he completed parenting through
Project Dad. (N. T. 12/15/17, pg. 3 l ). When Father engaged in parenting at the ARC, Father failed
to attend consistently. The ARC discharged Father for non-participation. (N.T. 12/15/17, pgs. 23-
24; OHS Exhibit 7). Father has failed to complete his housing objective. Father has previously
engaged in housing at the ARC, but Father failed to attend consistently. The ARC discharged
Father for non-participation. (N.T. 12/15/17, pg. 24). Father does not have housing. (N.T.
12/15/17, pg. 31 ). Father has not completed his domestic violence objective and Father has never
engaged in domestic violence counseling. (N.T. 12/15/17, pgs. 24, 31). Father has failed to
consistently attend weekly supervised visitation with Child. (N.T. 12/15/17, pg. 15-16). Between
September 2017 and December 2017, Father has missed four out of twelve weekly visits with
Child. (N.T. 12/15/17, pg. 17). Father claimed that he missed these visits due to illness or job
training. (N. T. 12/15/17, pg. 36). Although Father's behavior with Child has been appropriate
during the supervised visits, Father was involved in an incident with MGF during the visit. On or
around August 2017, Father and MGF engaged in an altercation in front of Child, resulting in
police assistance. (N.T. 12/15/17, pg. 20). Father's visitation was subsequently suspended. On
August 11, 2017, the trial court reinstated Father's supervised visitation. Father has never
progressed beyond supervised visitation with Child. (N.T. 12/15/17, pgs. 21, 32-33; DHS Exhibit
2). Throughout the life of the case, Father has refused to sign consents and releases for Child. (N.T.
 12/15/17, pg. 24). Father has refused to sign consents and releases on at least three different
occasions and did not provide a reason as to why he refused to provide his signature. (N.T.
 12/15/17, pg. 25). Father claimed that he refused to sign the consents and releases because he did
not understand what he was signing. (N.T. 12/15/17, pgs. 34-35). Father has also failed to
 consistently comply with the stay-away order in regards to MGF. Father's incident at the
 supervised visit with Child was in violation of the trial court's stay-away order. (N.T. 12/15/17,
 pg. 25). Father has failed to consistently maintain contact with CUA throughout the life of the


                                             Page 7 of 19
case. On multiple occasions, CUA has struggled to make outreach to Father and Father would fail
to follow up with CUA attempted to contact Father. (N.T. 12/15/17, pgs. 25-26). Father claimed
that he did not receive calls or messages from CUA. (N.T. 12/15/17, pg. 40). Father has beennon-
compliant with his SCP objectives. (N.T. 12/15/17, pg. 27). Father has attended court hearings in
this matter and participated in a SCP meeting on one occasion. (N.T. 12/15/17, pg. 9). Father was
aware of his objectives, which have remained consistent. Father refuses to perform his parental
duties by failing to accomplish any of his objectives. Father has not taken positive steps to put
himself in a position to be reunified with Child. For the entire six-month period prior to the filing
of the petitions, Father either failed or refused to successfully complete his objectives and place
himself in a position to parent. As a result, the trial court did not err or abuse its discretion by
finding clear and convincing evidence that Father, by his conduct, had refused and failed to
perform parental duties and has evidenced a settled purpose to relinquish his parental claim to
Child, so termination under 23 Pa.C.S.A. §251 l(a)(l) was proper.


The trial court also terminated Father's parental rights under 23 Pa.C.S.A. §251 l(a)(2). This
section of the Adoption Act includes, as a ground for involuntary termination of parental rights,
the repeated and continued incapacity, abuse, neglect or refusal of the parent that causes the child
to be without essential parental care, control or subsistence necessary for his physical or mental
well-being; and the conditions and causes of the incapacity, abuse, neglect or refusal cannot or will
not be remedied by the parent. This ground is not limited to affirmative misconduct. It may include
acts of refusal to perform parental duties, but focuses more specifically on the needs of the child.
Adoption ofC.A.W., 683 A.2d 911, 914 (Pa. Super. 1996). §25ll(a)(2) focuses on the child's
present . and future need for essential parental care, control, or subsistence necessary for their
physical or mental well-being. In re Adoption o(MJH, 501 A.2d 648, 654 (Pa. Super. 1985).
Even if a parent demonstrates love for their child, if a parent's incapacity cannot be remedied, their
parental rights may be terminated. Id.


Throughout the time that Child has been in the custody of DHS, Father's SCP objectives were
drug and alcohol, parenting.ihousing, domestic violence, and visitation with Child. Additionally,
Father was to sign appropriate consents, comply with the stay-away order regarding MGF, and
maintain contact with CUA. (N.T. 12/15/17, pg. 14). Father was aware of his objectives. (N.T.
12/15/17, pg. 13). Father failed to complete treatment for drug and alcohol. For the life of the case,

                                             Page 8 of 19
Father has failed to engage in treatment at any point. Father's drug of choice was marijuana. (N.T.
12/15/17, pgs. 22, 31). Father last visited the CEU on June 21, 2017, to schedule his assessment
for July 11, 2017. On that day, Father was a no-show for his scheduled assessment and did not call
to cancel or reschedule the assessment. Father has not had any contact with the CEU since June
21, 2017. Father admitted that he never attended an assessment at the CEU. Additionally, Father
has not completed a drug screen with the CEU since January 18, 2017. (N.T. 12/15/17, pg.
41).DHS Exhibit 3). CUA indicated that Father did not completed his parenting objective at the
ARC, but he completed parenting through Project Dad. (N.T. 12/15/17, pg. 31). When Father
engaged in parenting at the ARC, Father failed to attend consistently. The ARC discharged Father
for non-participation. (N.T. 12/15/17, pgs. 23-24; DHS Exhibit 7). Father has failed to complete
his housing objective. Father has previously engaged in housing at the ARC, but Father failed to
attend consistently. The ARC discharged Father for non-participation. (N.T. 12/15/17, pg. 24).
Father does not have housing. (N.T. 12/15/17, pg. 31). Father has not completed his domestic
violence objective and Father has never engaged in domestic violence counseling. (N.T. 12/15/17,
pgs. 24, 31). Father has failed to consistently attend weekly supervised visitation with Child. (N.T.
12/15/17, pg. 15-16). Between September 2017 and December 2017, Father has missed four out
of twelve weekly visits with Child. (N.T. 12/15/17, pg. 17). Father claimed that he missed these
visits due to illness or job training. (N.T. 12/15/17, pg. 36). Although Father's behavior with Child
has been appropriate during the supervised visits, Father was involved in an incident with MGF
during the visit. On or around August 2017, Father and MGF engaged in an altercation in front of
Child, resulting in police assistance. (N.T. 12/15/17, pg. 20). Father's visitation was subsequently
suspended. On August 11, 2017, the trial court reinstated Father's supervised visitation. Father has
never progressed beyond supervised visitation with Child. (N.T. 12/15/17, pgs. 21, 32-33; DHS
Exhibit 2). Throughout the life of the case, Father has refused to sign consents and releases for
Child. (N.T. 12/15/17, pg. 24). Father has refused to sign consents and releases on at least three
different occasions and did not provide a reason as to why he refused to provide his signature.
(N.T. 12/15/17,, pg. 25). Father claimed that he refused to sign the consents and releases because
he did not understand what he was signing. (N.T. 12/15/17, pgs. 34-35). Father has also failed to
consistently comply with the stay-away order in regards to MGF. Father's incident at the
supervised visit with Child was in violation of the trial court's stay-away order. (N.T. 12/15/17,
pg. 25). Father has failed to consistently maintain contact with CUA throughout the life of the


                                             Page 9 of 19
case. On multiple occasions, CUA has struggled to make outreach to Father and Father would fail
to follow up with CUA attempted to contact Father. (N.T. 12/15/17, pgs. 25-26). Father claimed
that he did not receive calls or messages from CUA. (N.T. 12/15/17, pg. 40). Father has beennon-
compliant with his SCP objectives. (N.T. 12/15/17, pg. 27). Child needs permanency, which Father
cannot provide. Father has demonstrated that he is unwilling to provide Child with essential
parental care, control, or subsistence necessary for her physical and mental well-being. The
conditions and causes of Father's incapacity cannot or will not be remedied by Father. Father has
attended court hearings in this matter and has participated in a SCP meeting. (N.T. 12/15/17, pg.
9). Father is aware of his SCP objectives. Father had ample opportunity to put himself in a position
to parent. Father's repeated and continued incapacity has not been mitigated. Termination under
23 Pa.C.S.A. §251 l(a)(2) was also proper.


The trial court will now discuss the termination of Father's parental rights under 23 Pa.C.S.A.
§25ll(a)(5), which permits termination when a child was removed, by court or voluntary
agreement, and placed with an agency if, for at least six months, the conditions which led to the
placement of the child continue to exist, the parent cannot or will not remedy those conditions
within a reasonable period of time, the services reasonably available to the parent are not likely to
remedy the conditions leading to placement, and termination best serves the child's needs and
welfare. DHS, as a child and youth agency, cannot be required to extend services beyond the
period of time deemed as reasonable by the legislature or be subjected to herculean efforts. A
child's life cannot be put on hold in hope that the parent will summon the ability to handle the
responsibilities of parenting. In re J T. 817 A.2d SOS (Pa. Super. 200�). As a consequence,
Pennsylvania's Superior Court has recognized that a child's needs and welfare require agencies to
work toward termination of parental rights when a child has been placed in foster care beyond
reasonable temporal limits and after reasonable efforts for reunification have been made by the
agency, which have been ineffective. This process should be completed within eighteen months.
In re NW., 859 A.2d 501 (Pa. Super. 2004).

Child has been in DHS custody since November 28, 2016, thirteen months at time of the
termination -trial on December 15, 2017 and twenty-six months at the time of the termination trial
on.January 23, 2019. Father's SCP objectives were drug and alcohol, parenting, housing, domestic
violence, and visitation with.Child. Additionally, Father was to sign appropriate consents, comply

                                             Page 10 of 19
with the stay-away order regarding MGF, and maintain contact with CUA. (N.T. 12/15/17, pg.
14). Father was aware of his objectives. (N.T. 12/15/17, pg. 13). Father failed to complete
treatment for drug and alcohol. For the life of the case, Father has failed to engage in treatment at
any point. Father's drug of choice was marijuana. (N.T. 12/15/17, pgs, 22, 31). Father last visited
the CEU on June 21, 2017, to schedule his assessment for July 11, 2017. On that day, Father was
a no-show for his scheduled assessment and did not call to cancel or reschedule the assessment.
Father has not had any contact with the CEU since June 21, 2017. Father admitted that he never
attended an assessment at the CEU. Additionally, Father has not completed a drug screen with the
CEU since January 18, 2017. (N.T. 12/15/17, pg. 41).DHS Exhibit 3). CUA indicated that Father
did not completed his parenting objective at the ARC, but he completed parenting through Project
Dad. (N.T. 12/15/17, pg. 31). When Father engaged in parenting at the ARC, Father failed to attend
consistently. The ARC discharged Father for non-participation, (N.T. 12/15/17, pgs. 23-24; OHS
Exhibit 7). Father has failed to complete his housing objective. Father has previously engaged in
housing at the ARC, but Father failed to attend consistently. The ARC discharged Father for non-
participation. (N.T. 12/15/17, pg. 24). Father does not have housing. (N.T. 12/15117, pg. 31).
Father has not completed his domestic violence objective and Father has never engaged in
domestic violence counseling. (N.T. 12/15/17, pgs. 24, 31). Father has failed to consistently attend
weekly supervised visitation with Child. (N.T. 12/15/17, pg. 15-16). Between September 2017 and
December 2017, Father has missed four out of tweive weekly visits with Child. (N.T. 12/15/17,
pg. 17). Father claimed that he missed these visits due to illness or job training. (N.T. 12/15/17,
pg. 36). Although Father's behavior with Child has been appropriate during the supervised visits,
Father was involved in an incident with MGF during the visit. On or around August 2017, Father
and MGF engaged in an altercation in front of Child, resulting in police assistance. (N.T. 12/15/17,
pg. 20). Father's visitation was subsequently suspended. On August 11, 2017, the trial court
reinstated Father's supervised visitation. Father has never progressed beyond supervised visitation
with Child. (N.T. 12/15/17, pgs. 21, 32-33; DHS Exhibit 2). Throughout the life of the case, Father
has refused to sign consents and releases for Child. (N.T. 12/15/17, pg. 24). Father has refused to
sign consents andreleases on at least three different occasions and did not provide a reason as to
why he refused to provide his signature. (N.T. 12/15/17, pg. 25). Father claimed that he refused
to sign the consents and releases because he did not understand what he was signing. (N. T.
12/15/17. pgs. 34-35). Father has also failed to consistently comply with the stay-away order in


                                            Page l l of 19
regards to MGF. Father's incident at the supervised visit with Child was in violation of the trial
court's stay-away order. (N.T. 12i15/l 7, pg. 25). Father has failed to consistently maintain contact
with CUA throughout the life of the case. On multiple occasions, CUA has struggled to make
outreach to Father and Father would fail to follow up with CUA attempted to contact Father. (N.T.
12/15/17, pgs. 25-26). Father claimed that he did not receive calls or messages from CUA. (N.T.
12/15/17, pg. 40). Father has been non-compliant with his SCP objectives. (N.T. 12/15/17, pg. 27).
Child is currently placed with MGF, which is a pre-adoptive home. (N.T. 12/15/17, pgs. 28, 32).
Child lives in the home with MGF, MGF's fiancee, and two MGF's two daughters that are two
years older than Child. (N.T. 01/23/19, pg. 6). Child is doing well in the home. Child has a strong
bond with MGF. Child looks to MGF to meet her day-to-day needs. Child looks to MGF as her
caregiver. Child has stability in MGF's home. (N.T. 12/15/17, pgs. 28-29, 32; N.T. 01/23/19, pg.
6). Child needs permanency, which Father is unwilling to provide. As a result, the trial court found
that termination of Father's parental rights was in the best interest of Child for her physical,
intellectual, moral, and spiritual well-being. Termination best serves Child's needs and welfare.
Because the trial court made these determinations on the basis of clear and convincing evidence,
termination under 23 Pa.C.S.A. §251 l(a)(5) was also proper.

The trial court also terminated Father's parental rights under 23 Pa.C.S.A. §251 l(a)(8), which
permits termination when:
       The child has been removed from the care of the parent by the court or under a voluntary
       agreement with an agency, 12 months or more have elapsed from the date of removal or
       placement, the conditions which led to the removal or placement of the child continue to
       exist and termination of parental rights would best serve the needs and welfare of the child.

This section does not require the court to evaluate a parent's willingness or ability to remedy the
conditions which initially caused placement or the availability or efficacy of DHS services offered
to the parent, only the present state of the conditions. In re: Adoption o(K.J.. 93{;A.2d 1128, 1133
(Pa. Super. 2007). The party seeking termination must also prove by clear and convincing evidence
that the termination is in the best interest of the child. The best interest of the child is determined
after consideration of the needs and welfare of the child such as love, comfort, security, and
stability. In re Bowman. G'O..AJJ 2n(Pa. Super. 1994). See also In re Adoption o(T.T.B.. 835 A.2d
387, 397 (Pa. Super. 2003).



                                             Page 12of19
Child has been in DHS custody since November 28, 2016, thirteen months at time of the
termination trial on December 15, 2017 and twenty-six months at the time of the trial on January
23, 2019. Father's SCP objectives were drug and alcohol, parenting, housing, domestic violence,
and visitation with Child. Additionally, Father was to sign appropriate consents, comply with the
stay-away order regarding MGF, and maintain contact with CUA. (N.T. 12/15/17, pg. 14). Father
was aware of his objectives. (N.T. 12/15/17, pg. 13). Father failed to complete treatment for drug
and alcohol. For the life of the case, Father has failed to engage in treatment at any point. Father's
drug of choice was marijuana. (N.T. 12/15/17, pgs. 22, 31). Father last visited the CEU on June
21, 2017, to schedule his assessment for July 11, 2017. On that day, Father was a no-show for his
scheduled assessment and did not call to cancel or reschedule the assessment. Father has not had
any contact with the CEU since June 21, 2017. Father admitted that he never attended an
assessment at the CEU. Additionally, Father has not completed a drug screen with the CEU since
January 18, 2017. (N.T. 12/15/17, pg. 41).DHS Exhibit 3). CUA indicated that Father did not
completed his parenting objective at the ARC, but he completed parenting through Project Dad.
(N.T. 12/15/17, pg. 31). When Father engaged in parenting at the ARC, Father failed to attend
consistently. The ARC discharged Father for non-participation. (N.T. 12/15/17, pgs. 23-24; DHS
Exhibit 7). Father has failed to complete his housing objective. Father has previously engaged in
housing at the ARC, but Father failed to attend consistently. The ARC discharged Father for non-
participation. (N.T. 12/15/17, pg. 24). Father does not have housing. (N.T. 12/15/17, pg. 31).
Father has not completed his domestic violence objective and Father has never engaged in
domestic violence counseling. (N.T. 12/15/17, pgs. 24, 31). Father has failed to consistently attend
weekly supervised visitation with Child. (N.T. 12/15/17, pg. 15-16). Between September 2017 and
December 2017, Father has missed four out of twelve weekly visits with Child. (N.T. 12/15/17,
pg. 17). Father claimed that he missed these visits due to illness or job training. (N.T. 12/15/17,
pg. 36). Although Father's behavior with Child has been appropriate during the supervised visits,
Father was involved in an incident with MGF during the visit. On or around August 2017, Father
and MGF engaged in an altercation in front of Child, resulting in police assistance. (N.T. 12/15/17,
pg. 20). Father's visitation was subsequently suspended. On August 11, 2017, the trial court
reinstated Father's supervised visitation. Father has never progressed beyond supervised visitation
with Child. (N.T. 12/15/17, pgs, 21, 32-33; DHS Exhibit 2). Throughout the life of the case, Father
has refused to sign consents and releases for Child. (N.T. 12/15/17, pg. 24). Father has refused to


                                            Page 13 of 19
sign consents and releases on at least three different occasions and did not provide a reason as to
why he refused to provide his signature. (N.T. 12/15/17, pg. 25). Father claimed that he refused
to sign the consents and releases because he did not understand what he was signing. (N.T.
12/15/17, pgs. 34-35). Father has also failed to consistently comply with the stay-away order in
regards to MGF. Father's incident at the supervised visit with Child was in violation of the trial
court's stay-away order. (N.T. 12/15/17, pg. 25). Father has failed to consistently maintain contact
with CUA throughout the life of the case. On multiple occasions, CUA has struggled to make
outreach to Father and Father would fail to follow up with CUA attempted to contact Father. (N.T.
12/15/17, pgs. 25-26). Father claimed that he did not receive calls or messages from CUA. (N.T.
12/15/17, pg. 40). Father has been non-compliant with his SCP objectives. (N.T. 12/15/17, pg. 27).
Child is currently placed with MGF, which is a pre-adoptive home. (N.T. 12/15/17, pgs. 28, 32).
Child lives in the home with MGF, MGF's fiancee, and two MGF's two daughters that are two
years older than Child. (N.T. 01/23/19, pg. 6). Child is doing well in the home. Child has a strong
bond with MGF. Child looks to MGF to meet her day-to-day needs. Child looks to MGF as her
caregiver. Child has stability in MGF's home. (N.T. 12/15/17, pgs. 28-29, 32; N.T. 01/23/19, pg.
6). As a result, the trial court found that termination of Father's parental rights was in the best
interest of Child for her physical, intellectual, moral, and spiritual well-being. Father has been
unable to place himself in a position to parent for the life of the case. The conditions which led to
the removal of Child continue to exist after twenty-six months and termination of Father's parental
rights would best serve the needs and welfare of Child. (N.T. 12115/17, pg. 27). The testimony of
DHS witness was credible. Because the record contains clear and convincing evidence, the trial
court did not abuse its discretion and termination under 23 Pa.C.S.A. §251 l(a)(8) was also proper.

After a finding of any grounds for termination under Section (a), the court must, under 23
Pa.C.S.A. §251 l(b), also consider what • if any - bond exists between parent and child. In re
Involuntary Termination of C. W.S.M. and K.A.L.M. 839 A.2d 410, 415 (Pa. Super. 2003). The
trial court must examine the status of the bond to determine whether its termination "would destroy
an existing, necessary and beneficial relationship".   In re Adoption of TB.B. 835 A.2d 387, 397
(Pa; Super. 2003). In 'assessing the parental bond, the trial court is permitted to rely upon the
observations and evaluations of social workers. In re K.ZS.. 946 A.2d 753, 762-763 (Pa. Super.
2008). In eases where there is no evidence of any bond between the parent and child, it is


                                            Page 14 of 19
reasonable to infer that no bond exists. The extent of any bond analysis depends on the
circumstances of the particular case. Id. However under 23 Pa.C.S.A. §251 l(b), the rights of a
parent shall not be terminated solely on the basis of environmental factors such as inadequate
housing, furnishings, income, clothing and medical care, if found to be beyond the control of the
parent.

Throughout the life of the case, Father has failed to consistently attend weekly supervised visitation
with Child. (N.T. 12/15/17, pg. 15�16). Between September 2017 and December 2017, Father has
missed four out of twelve weekly visits with Child. (N.T. 12/15/17, pg. 17). Father claimed that
he missed these visits due to illness or job training. (N.T. 12/15/17, pg. 36). Although Father's
behavior with Child has been appropriate during the supervised visits, Father was involved in an
incident with MGF during the visit. On or around August 2017, Father and MGF engaged in an
altercation in front of Child, resulting in police assistance. (N.T. 12/15/17, pg. 20). Father's
visitation was subsequently suspended. On August 11, 2017, the trial court reinstated Father's
supervised visitation. Father has never progressed beyond supervised visitation with Child. (N.T.
12/15/17, pgs. 21, 32-33; DHS Exhibit 2). Outside supervised visitation, Father does not have
telephone contact with Child. Father has not brought Child any gifts at the supervised visitation.
(N.T. 12/15/17, pg. 30).Throughout the life of the case, Father has refused to sign consents and
releases for Child. (N.T. 12/15/17, pg. 24). Father has refused to sign consents and releases on at
least three different occasions and did not provide a reason as to why he refused to provide his
signature. (N.T. 12/15/17, pg. 25). Father claimed that he refused to sign the consents and releases
because he did not understand what he was signing. (N.T. 12/15/17, pgs, 34-35). Child is currently
placed with MGF, which is a pre-adoptive home. {N.T. 12/15/17, pgs. 28, 32). Child lives in the
home with MGF, MGF's fiancee, and two MGF's two daughters that are two years older than
Child. (N.T. 01/23/19, pg. 6). Child is doing well in the home. Child has a strong bond with MGF.
Child looks to MGF to meet her day-to-day needs. Child looks to MGF as her caregiver. Child has
stability in MGF's home. (N.T. 12/15/17, pgs. 28-29, 32; N.T. 01/23/19, pg. 6). Child was
appointed legal counsel ("Legal Counsel") and Legal Counsel met with Child and had the chance
to observe Child. :child is five-years-old and can verbally communicate. Legal Counsel spoke with
Child on January 22, 2019, andChild stated that she is happy in MGF's home and would like to
be adopted. (N.T. 01/23/19, pg. 6). It is in Child's best interest to terminate Father's parental rights


                                             Page 15 of 19
consistently. The A..'llC discharged Father for non-participation. (N.T. 12/15/17, pgs, 23-24; DHS
Exhibit 7). Father has failed to complete his housing objective. Father has previously engaged in
housing at the ARC, but Father failed to attend consistently. The ARC discharged Father for non-
participation. (N.T. 12/15/17, pg. 24). Father does not have housing. (N.T. 12/15/17, pg. 31).
Father has not completed his domestic violence objective and Father has never engaged in
domestic violence counseling. (N.T. 12/15/17, pgs. 24, 31). Father has failed to consistently attend
weekly supervised visitation with Child. (N.T. 12/15/17, pg. 15-16). Between September 2017 and
December 2017, Father has missed four out of twelve weekly visits with Child. (N.T. 12/15/17,
pg. 17). Father claimed that he missed these visits due to illness or job training. (N.T. 12/15/17,
pg. 36). Although Father's behavior with Child has been appropriate during the supervised visits,
Father was involved in an incident with MGF during the visit. On or around August 2017, Father
and MGF engaged in an altercation in front of Child, resulting in police assistance. (N.T. 12/15/17,
pg. 20). Father's visitation was subsequently suspended. On August 11, 2017, the trial court
reinstated Father's supervised visitation. Father has never progressed beyond supervised visitation
with Child. (N.T. 12/15/17, pgs. 21, 32-33; DHS Exhibit 2). Throughout the life of the case, Father
has refused to sign consents and releases for Child. (N.T. 12/15/17, pg. 24). Father has refused to
sign consents and releases on at least three different occasions and did not provide a reason as to
why he refused to provide his signature. (N.T. 12/15/17, pg. 25). Father claimed that he refused
to sign the consents and releases because he did not understand what he was signing. (N.T.
12/15/17, pgs. 34-35). Father has also failed to consistently comply with the stay-away order in
regards to MGF. Father's incident at the supervised visit with Child was in violation of the trial
court's stay-away order. (N.T. 12/15/17, pg. 25). Father has failed to consistently maintain contact
with CUA throughout the life of the case. On multiple occasions, CUA has struggled to make
outreach to Father and Father would 'fail to follow up with CUA attempted to contact Father. (N.T.
12/15/17, pgs. 25-26). Father claimed that he did not receive calls or messages from CUA. (N.T.
12/15/17, pg. 40). Father has been non-compliant with his SCP objectives. (N.T. 12/15/17, pg. 27).
Child· is currently placed with MGF, which is a pre-adoptive home. (N.T. 12/15/17, pgs. 28, 32).
Child lives inthe home with MGF, MGF's fiancee, and two MGF's two daughters that are two
years older than Child. (N.T. 01/23/19, pg. 6). Child is doing well in the home. Child has a strong
bond with MGF.·Child looks to MGF to meet her day-to-day needs. Child looks to MGF as her
caregiver. Child has stability in MGF's home. (N.T. 12/15/17, pgs. 28-29, 32; N.T. 01/23/19, pg.


                                           Page 17 of 19
6). The DHS witness was credible. The record established by clear and convincing evidence that
the court's change of Child's permanency goal from reunification to adoption was proper. Child
needs permanency, which Father cannot provide. The trial court did not err or abuse its discretion
when it changed the permanency goal from reunification to adoption.


Conclusion:
For the aforementioned reasons, the trial court found that OHS met its statutory burden by clear
and convincing evidence regarding termination of Father's parental rights pursuant to 23 Pa.C.S.A.
§251 l(a)(l), (2), (5), (8) and (b) and changing Child's permanency goal from reunification to
adoption, since it would best serve Child's emotional needs and welfare. The trial court's
termination of Father's parental rights and change of Child's permanency goal from reunification
to adoption was proper and should be affirmed.




                                           Page 18 of 19